internal_revenue_service number release date index number ----------------------- --------------------- -------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc intl b02 plr-134037-07 date date taxpayer u sec_1 f1 f2 fc llp country a country b a b legend --------------------- ------------------------------- ------------------------ -------------------- ------------------------------- ------------------------ --------------------------------------------------------- ----------------------------------- ------------------------ ---------------------------------------------- ----------------------------------- ------------------------ ------------------------------------- ---------------------------- ------------------------------------------- ---------------------------- ----------------------- ----------- --------------- plr-134037-07 c d e dear ------------ ---------------- ---------------- --------------- this replies to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling on the applicability of sec_956 and sec_1_956-2 to a proposed partnership arrangement between a controlled_foreign_corporation cfc a related domestic_corporation and an unrelated third party facts taxpayer is a domestic_corporation and the parent of a consolidated_group u sec_1 is a domestic_corporation that is wholly owned by taxpayer f1 is foreign_corporation formed under the laws of country b f1 is a cfc as defined in sec_957 and is wholly owned by a member of the taxpayer’s consolidated_group f2 is foreign_corporation formed under the laws of country b f2 is a cfc as defined in sec_957 and is wholly owned indirectly by a member of the taxpayer’s consolidated_group prior to the proposed transaction f2 was a dormant_corporation and did not hold united_states_property as defined in sec_956 us property u sec_1 conducts business in the united_states the us business f1 directly and through its foreign subsidiaries conducts business outside the united_states the non- us business the assets of the us business would constitute us property if held by a cfc none of the assets of the non-us business constitute us property as part of a plan to expand the us business and the non-us business by providing access to additional capital and ------------------ taxpayer intends to form a joint_venture with fc an unrelated third party this joint_venture will be undertaken through the formation of llp a limited_liability partnership organized under the laws of country a for valid business purposes fc required the use of a single entity as a condition for participation in the joint_venture llp will be classified as a partnership for federal_income_tax purposes u sec_1 will contribute dollar_figurea for its partnership_interest in llp f2 will contribute dollar_figureb for its partnership_interest in llp and fc will contribute dollar_figurec for its partnership_interest in llp f2 will obtain the dollar_figureb through capital contributions from its shareholder or through loans shortly thereafter llp will purchase the us plr-134037-07 business from u sec_1 for dollar_figured in a taxable transaction and the non-us business from f1 for dollar_figuree in a taxable transaction the us business and the non-us business including subsequently acquired assets will be maintained in separate legal entities owned by llp and disregarded for federal_income_tax purposes collectively designated as llc1 and llc2 for purposes of this ruling llc1 and llc2 will maintain separate books_and_records and funds will not be loaned or transferred between such entities llc1 will own and conduct the us business llc2 will own and conduct the non-us business and will not acquire or hold us property it is anticipated that fc will lend additional capital to llp to fund the us business and non-us business the llp agreement specifies that f2 will share only in the income gains deductions and losses of the non-us business and will have liquidation rights only in assets of the non-us business f2 will not share in any income gains deductions or losses from the us business and will not have any rights to assets of the us business upon a liquidation of the llp representations taxpayer makes the following representations with respect to this ruling a the assets of the non-us business will not include us property b llp will be classified as a partnership for u s federal_income_tax purposes and u sec_1 f2 and fc will each be a partner in llp for u s federal_income_tax purposes c f2 will have no rights to share in any income gain deduction or loss of the us business and will have no right to receive any property from the us business in liquidation of llp d the allocations of income gain deduction and loss provided in the llp agreement have substantial economic_effect within the meaning of sec_704 e the us business and the non-us business activities of which are conducted within the llp by llc1 and llc2 and with the involvement of fc will each operate independently with its own employees in a manner that complies with all local legal and regulatory requirements including tax and transfer_pricing f business llp will not own any assets other than the us business and the non-us plr-134037-07 g llp or llc2 will not lend to a u_s_person or hold any obligation of a u_s_person other than obligations listed under sec_956 h llc2 will not loan or otherwise transfer funds or amounts to llc1 i the economic rights of u sec_1 in the non-us business and us business are consistent with the economic rights that u sec_1 had in such businesses prior to the formation of llp and the economic rights of f2 in the non-us business and the us business are consistent with the economic rights that f1 had in such businesses prior to the formation of llp j except for certain personnel changes and the involvement of fc in the arrangement the us business and the non-us business will be conducted in substantially the same manner as prior to the formation of the llp k f2 will not be a direct or indirect pledgor or guarantor under sec_1_956-2 and the non-us business will not serve at any time even indirectly as security for the performance of an obligation of a united_states_person as provided in sec_1_956-2 law and analysis sec_951 requires that a u s shareholder of a cfc that owns stock in such corporation on the last day of the corporation’s taxable_year include in its gross_income the amount determined under sec_956 with respect to such shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_951 the amount determined under sec_956 with respect to any u s shareholder for any taxable_year is generally the lesser_of the excess of such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the cfc as of the close of each quarter of such taxable_year over i the amount of previously_taxed_income described in sec_959 with respect to such shareholder or ii such shareholder’s pro_rata share of the applicable_earnings of such cfc sec_956 us property is defined generally to include among other things tangible_property located in the united_states sec_956 sec_1_956-2 for these purposes the amount of us property held by the cfc is determined with reference to the cfc’s adjusted_basis in such property sec_956 the purpose of sec_956 is to prevent a cfc from repatriating earnings on which u s tax has been deferred by making investments in the united_states see h_r rep no pincite congress believed that u s shareholders of a plr-134037-07 cfc should be taxed on such investments in the united_states on the grounds that this is substantially the equivalent of a dividend being paid to them s rep no pincite sec_1_956-2 provides that for purposes of sec_956 if a controlled_foreign_corporation is a partner in a partnership that owns property that would be united_states_property if owned directly by the controlled_foreign_corporation the controlled_foreign_corporation will be treated as holding an interest in the property equal to its interest in the partnership and such interest will be treated as an interest in united_states_property accordingly a cfc that has an economic_interest in us property through a partnership would be considered to have an interest in us property for purposes of sec_956 in accordance with the substance of the arrangement on the other hand a cfc that does not have directly or indirectly any economic_interest in us property through a partnership including a profits interest a capital interest a liquidation_right or any other interest does not have an interest in us property for purposes of sec_956 ruling in the present case with respect to u sec_1 the us business of llp will be conducted in the same manner as before the formation of the llp f2 will not have an economic_interest in the us business conducted by llc1 including a profit or capital interest liquidation rights or any other interest as part of the llp arrangement llc1 will continue the pre-existing us business in which f1 did not have an economic_interest prior to the formation of the llp therefore because f2 will not have any economic_interest in the us business after the formation of llp no economic_interest in us property is being shifted from a cfc to a non-cfc and llc1 will not receive any loans other funds or credit support from llc2 we conclude that f2’s status as a partner in llp will not cause f2 to be treated as holding an interest in the us business under sec_1_956-2 caveats other than expressly provided no ruling is provided regarding the application of sec_956 or sec_1_956-2 including the application of such provisions if the llp agreement is modified to change the partners’ interests or rights in the us business or non-us business further no ruling is provided on the application of special partnership_allocations to other code sections including for example section plr-134037-07 in addition no opinion is expressed regarding the tax effects of the transfer of the interests in the assets held by f1 to llp pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this ruling letter should be attached to your form_5471 this ruling is directed to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely ________________ phyllis marcus branch chief associate chief_counsel international branch
